Citation Nr: 1506748	
Decision Date: 02/13/15    Archive Date: 02/18/15

DOCKET NO.  12-32 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for service-connected hepatitis C.

2. Entitlement to service connection for a right leg disability.

3. Entitlement to service connection for a neck disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel



INTRODUCTION

The Veteran served on active duty from November 1970 to April 1972.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In a July 24, 2014 statement, the Veteran's representative requested a video conference be scheduled.  This should be done.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a video-conference hearing before a VLJ.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
MATTHEW W. BLACKWELDER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




